FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-2560
                 _____________________________

RANDOLPH CAMPBELL, III,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Gary Flower, Judge.

                          June 4, 2018


PER CURIAM.

     Following a three day jury trial in August 2011, Appellant
was found to be a sexually violent predator and civilly committed
under the Jimmy Ryce Act, sections 394.910-394.932, Florida
Statutes.    The Act requires annual reviews for continued
commitment. § 394.918, Fla. Stat. Here, Appellant challenges
the trial court’s order of May 17, 2017, following his most recent
review, which found that his “mental condition has not changed”
and that “despite his treatment advances [he] remains likely to
commit an act of sexual violence if not confined for long term
control, care and treatment.”

    Appellant contends that the State offered insufficient
evidence that commitment was serving its purpose of providing
mental health treatment. Appellant’s argument that the State is
required to prove the value of treatment in the recidivism
equation under section 394.918(4) is contrary to the holding in
Westerheide v. State, 831 So. 2d 93, 101-102 (Fla. 2002), where
the Florida Supreme Court held:

    Even assuming that no viable treatment is available for
    sexually violent predators, the Constitution does not
    prevent the State “from civilly detaining those for whom
    no treatment is available, but who nevertheless pose a
    danger to others.” [Kansas v.] Hendricks, 521 U.S.
    [346] at 366, 117 S. Ct. 2072 (1997). “To conclude
    otherwise would obligate a State to release certain
    confined individuals who were both mentally ill and
    dangerous simply because they could not be successfully
    treated for their afflictions.” Id. The Legislature has
    determined that these individuals pose a risk to society
    because there is a high likelihood that they will engage
    in repeat acts of predatory sexual violence. See §
    394.910, Fla. Stat. (2001). “[I]ncapacitation may be a
    legitimate end of the civil law” and does not necessarily
    lead to the conclusion that the Ryce Act is punitive.
    Hendricks, 521 U.S. at 365-66, 117 S. Ct. 2072. Thus,
    we find no merit to this argument.

    AFFIRMED.

B.L. THOMAS, C.J., and BILBREY and JAY, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Glen P. Gifford, Assistant
Public Defender, Tallahassee, for Appellant.



                               2
Pamela Jo Bondi, Attorney General, and Daniel Krumbholz,
Assistant Attorney General, Tallahassee, for Appellee.




                           3